UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




       United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                           Submitted December 15, 2006
                            Decided December 28, 2006

                                         Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge


No. 06-1760

BOBBY A. WILLIAMS,                                Appeal from the United States
    Plaintiff-Appellant,                          District Court for the Southern
                                                  District of Indiana, Indianapolis
      v.                                          Division.

EVELYN RIDLEY-TURNER, et al.,                     No. 1:04-CV-1449-SEB-VSS
    Defendants-Appellees.
                                                  Sarah Evans Barker, Judge.




                                      ORDER

    After we vacated the dismissal of, and remanded this prisoner's civil rights suit,
the defendants moved for summary judgment, which the district court granted in a
careful opinion. The plaintiff has again appealed. We find no error in the district
court's decision, and therefore, affirm the judgment on the basis of the analysis in
the district court's opinion.
                                                              AFFIRMED.